Title: Thomas Jefferson to Joseph Dougherty, 26 June 1809
From: Jefferson, Thomas
To: Dougherty, Joseph


          Dear Joseph  Monticello June 26. 09.
          Your’s of the 18th came to hand on the 24th. altho’ three posts a week leave Washington for this place Milton, & perform the rout in 2. or 3. days, yet from a negligence somewhere our letters are often a week coming to hand. with respect to the best mode of proceeding with your Merinos, I have no doubt, if you were able that it would be best for you to purchase as many ewes as the rams would suffice for. and I wish I were able to assist you in doing it, as I should do it with great pleasure. but the heavy debt, which on winding up my affairs at Washington, I found I had contracted there, has placed me under great difficulties, & will keep me long in a crippled state, as I have to pay it out of the profits of my estate, & the sale of a part of it, which I am endeavoring to effect. your next best method would be, I think, to recieve ewes to your ram, and be paid for it in ewes. I think it not improbable the farmers would give you one ewe for the season of the ram to another. in this way you would get for yourself the first year half as many as they could cover, & the 2d year would furnish as many more, after which you would have the whole to yourself. if one ewe for w the season of another is too much, you might certainly have one for the season of two. in this way you would be three years getting the whole number of ewes you would want.
          I recieved my Eiderdown quilt safely by mr Carr. I am very thankful for the bigtailed ram, & will send for him the last week in August and put him for this year only to the ewe which I have of the same kind. I think the beginning of Sep. is the best time to put them together, because the lamb then comes in February. January is generally the severest winter month we have. I salute you with great attachment.
          
            Th:
            Jefferson
        